Denied and Opinion Filed October 26, 2016




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-16-01263-CV

                      IN RE CYRIL PATRICK FERNANDEZ, Relator

                 Original Proceeding from the 380th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 380-04314-2016

                             MEMORANDUM OPINION
                         Before Justices Francis, Fillmore, and Stoddart
                                  Opinion by Justice Stoddart
       Before the Court is relator’s October 25, 2016 petition for writ of mandamus in which he

seeks relief from an amended temporary restraining order that expires October 26, 2016 and

from an order compelling production of documents containing confidential information and

compelling relator to turn over electronic devices that could contain confidential information and

trade secrets related to the real party in interest Applied Materials, Inc. The facts and issues are

well known to the parties, so we need not recount them herein.

       To be entitled to mandamus relief, a relator must show both that the trial court has clearly

abused its discretion and that relator has no adequate appellate remedy. In re Prudential Ins. Co.,

148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). Based on the record before us, we

conclude relator has not shown he is entitled to the relief requested. See TEX. R. APP. P. 52.8(a);
Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig. proceeding). Accordingly, we

DENY relator’s petition for writ of mandamus.




161263F.P05
                                                  /Craig Stoddart/
                                                  CRAIG STODDART
                                                  JUSTICE




                                            –2–